ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 10, 2022, Applicant amended claims 4, 6, 18, 20-24, 30, and 31.
In the non-final rejection of December 15, 2021, Examiner objected to claims 30 and 31. Applicant amended claims 30 and 31. Objection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 4 (Currently Amended) A syringe system, the system comprising: 	
a syringe with an axially movable plunger having a distal end defining a shoulder, wherein a harpoon extends axially from the distal end of the plunger, wherein the shoulder has a 
a mixing vial for use in the syringe, said mixing vial including: 
	a vessel, the vessel comprising a hollow interior chamber with proximal and distal ends, a neck at the proximal end, the neck having distal and proximal open ends; and 
	a stopper-piston, the stopper-piston comprising a hollow interior chamber with an open distal end and a closed proximal end, and the entire stopper-piston being slidably positioned in a sealing relationship with said neck, wherein the entire stopper-piston is slidable from a first position to a second position, wherein the entire stopper-piston is adjacent the proximal end of the vessel when in the first position, and wherein the entire stopper-piston is closer to the distal end of the vessel than to the proximal end of the vessel when in the second position; and 
	a dislodgeable plug positioned in and sealing said open distal end of said hollow interior chamber of the stopper-piston, wherein the entire dislodgeable plug is fully dislodgeable as a single piece from the open distal end of the stopper-piston; 
	wherein said stopper-piston comprises a radially inwardly extending flange, wherein the radially inwardly extending flange defines an inward facing annular groove that receives an edge of the dislodgeable plug, 
	wherein a stopper-piston breakout force is required to cause the stopper-piston to slide in a direction from the first position toward the second position, and a plug dislodging force is required to fully dislodge the dislodgeable plug from the inward facing annular groove defined by the radially inwardly extending flange of the stopper- ; and
	wherein, when the mixing vial is disposed in the syringe and the plunger is axially moved, the harpoon penetrates the closed proximal end of the stopper-piston, contacts the dislodgeable plug, and fully dislodges the dislodgeable plug prior to the shoulder of the plunger contacting the closed proximal end of the stopper-piston.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 4, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a syringe system, as claimed, specifically including wherein a harpoon extends axially from the distal end of the plunger, wherein the shoulder has a larger diameter than a harpoon minimum diameter, wherein the harpoon is static with respect to the plunger; and a mixing vial for use in the syringe; and wherein, when the mixing vial is disposed in the syringe and the plunger is axially moved, the harpoon penetrates the closed proximal end of the stopper-piston, contacts the dislodgeable plug, and fully dislodges the dislodgeable plug prior to the shoulder of the plunger contacting the closed proximal end of the stopper-piston.
	Guiney et al (US 4,041,945) teaches a syringe system (Figures 3-5) comprising a syringe (Figures 3-5, syringe 10) with an axially movable plunger (plunger assembly 20) having a distal end defining a shoulder; however, Guiney et al does not teach wherein a harpoon extends axially from the distal end of the plunger, as Guiney et al instead teaches a push rod 74 extending axially from the distal end of the plunger (Figure 3). Further, Guiney et al does not teach a mixing vial 
	Thus, independent claim 4 is allowed. Dependent claims 6, 18, 20-24, 30, and 31 are allowed by virtue of being dependent upon independent claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783